Opinion issued May 10, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00381-CR
———————————
In re Jason T. Pegues, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Jason T. Pegues has filed a pro se
petition for writ of mandamus, requesting that we compel the trial court to
credit relator for time served in a juvenile detention facility pending the
trial of the underlying case. 
We deny the petition.[1]
See, e.g., Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010)
(observing that jail-time-credit claims should be made by filing nunc pro tunc
motion with convicting court).
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          We note that relator has
designated the Honorable Walter S. McMeans, retired, County Court at Law No. 2
of Fort Bend County, as the respondent in this original proceeding; however,
the County Court at Law No. 2 is not the convicting court. The judgment relator
seeks to correct was rendered in State v.
Jason Tyrone Pegues, No. 26,185, in the 240th District Court of Fort Bend
County, Texas, the Honorable Thomas R. Culver, III, presiding.